       Case: 2:20-cv-02284-EAS-CMV Doc #: 3 Filed: 05/18/20 Page: 1 of 1 PAGEID #: 30




       J9t (0li0t) lV¡rjvlruf ll¡cScryicr. of Sr¡lrnon¡
 ^()

                                                         Ijwrrpp Srerps Dlsrrucr CouRr
                                                                                                  fo.r'tlie
                                                                                        Soutl¡ern Disfrict of   ()llio


                                                                                                     )
                                                                                                     )
                                                                                                     )        Civil Actio¡r   No.   2:2O;cv-002?84-EAS,EPD
                                                                                                     )
                                                                                                     )

                                                                  \ry.\TVDR OF'T}IE .SERVICN OF SUIVIMONS

J'r¡



             I   hav-creqeived yorrrlequcpt lo waive serv.ice'of a $ulrrnons in this aptiorl along rvith,n .co¡ry ol'tho'ùornplriint.
trvci copiçs      of thís rv¡iÍv¿r' fortn, lnil a prcþnid:rnenns of rctrriniug ole sigrred co¡ly o,l'tlre: fbrru to you.

              [, or'the sntity I ¡'ep¡'es'ônl, ûgìËe to snve the expense of selving,a sum)ro¡ls rrnd conrplaiut in thjs case,

             f und.crstand            thal l. or llre cntity I rcpresont, rvill kec¡r nil dclenses or objccrions to ihc lnwsüit, tho coult's
jtrrisdibtibn, and            the.   vcnus of llre actíon, [:ut that I rvaivc any objcotíons to ihc abscnac olrn surnr¡ons ot.elset,vjoe.

        Lal$o unde¡rthnd tlrorl,,or' the entity I reprtßenl, illust file and .sorve nn ânswet or ii n¡ofion ultde¡'ll.ule l2 rvíthitr
60 days.floin __ . __.-9911-X/3939_-.*,.**;, thc, dotc ryhen thjs request wos senr (br 90.<luys ill it rvas sqnt olrsidc thê
unitêü s ra res). I f I'fr i            tï
                             î;so', r,õfrffjiÏ[inenr will bc qntqred ogninst ¡nq or tl¡c ent! .t

Dhlcr         5-15-2020
                                                                                                                                                o,1


                        ..- tif ULTJrrc-qa!]ç.ILA,*                                                               Nathaniel Lampley, Jr
          Pri irtcil ii uttru itJ..]ù irl)t   voi   vlttg:,t utíti(:e o/
                                                                           -
                                                                           i's
                                                                               -.
                                                                               unnonl                                                           n0rno

                                                                                                                  Vorys, Sater, Seymour and Pease, LLP
                                                                                                                  301 E 4th Street, Suite 3500, Cincinnati, OH 45202
                                                                                                                                          ¿l¡l¡ltvss
                                                                                                                  nlampley@vorys.com


                                                                                                                 513-723-4616

                                                                                                                                     Toltphone tuunl*r

                                                               Dril¡'1o r\voírl Ulurtcussrry Ospcntcs o[9crving          u Sur¡lr¡tons




lirc UDítcd Strftcs     l;ill.bc rcqrrircil         to poy the cxpehses ofscrvicc, unìcss lhc dclcnrjru¡ sholvs,gootl crrusc lor rhu lÌiílurc.


t¡ojurisdicrion ovcr tlris rnsltcr or ovcr thc dcfcndnDt orthc dclindo;tls prop,qity.


o st¡rntnons.or of ¡cn'iüc.
